Dear Judge Wiggins:
You have requested an opinion from the Attorney General regarding R.S. 13:2590, which enumerates the fee schedule for justices of the peace (JP). You specifically draw our attention to Section 2590(A)(9) and (10) which provide the following:
      "A. A justice of the peace may demand and receive up to the following amounts and no others for filings and services in civil matters:
*  *  *
      (9) Writ of fieri facias and execution: sixty dollars, and ten dollars per additional defendant.
      (10) Garnishment, writ of attachment through garnishment: sixty dollars, and ten dollars per additional defendant, plus fifteen dollars for attorney answering any interrogatories."
You ask whether a JP can assess all fees enumerated above in connection with the filing and processing of a garnishment proceeding.
Since Subsection (10) neither includes nor excludes the execution of a writ of fieri facias within its provisions, we believe it is within the discretion of the JP to charge all fees enumerated in Subsections (9) and (10) which total One Hundred Thirty-Five Dollars ($135.00).
It should be noted that the $15.00 fee in Subsection (10) for the attorney answering interrogatories should be forwarded to the attorney upon request. If an attorney does not answer the interrogatories, the $15.00 should be refunded to the plaintiff.
We also draw your attention to Subsection (11) which provides for the service of garnishment pleadings and order on the defendant when the garnishee is a financial institution. The $40.00 fee, plus $10.00 per additional defendant, constitute services rendered by the JP which are in addition to the services enumerated in Subsection (9) and (10). Therefore, it is within the discretion of the JP to assess and collect the fee(s) in Subsection (11), in addition to those authorized in Subsections (9) and (10).
Finally, we refer you to Subsection (12) which authorizes the JP to collect $40.00, and $10.00 per additional party for the "Interrogatories to be served:". Again, since Subsection (10) neither includes nor excludes this fee within its provisions, we believe it is within the discretion the JP to impose this fee in addition to all fees previously discussed hereinabove.
Accordingly, it is the opinion of this office that it is within the discretion of the JP to collect all fees enumerated in Section 2590 (9) — (12) for the filing and processing of garnishments.
Should you have any additional questions concerning this matter, please do not hesitate to contact me.
With kindest regards, I am
Very truly yours,
 RICHARD P. IEYOUB ATTORNEY GENERAL
 By: ___________________________ ROBERT E. HARROUN, III Assistant Attorney General
RPI/REH, III/dra
Date Received: Date Released:
Robert E. Harroun, III Assistant Attorney General